DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/13/2022, is acknowledged. Claim 1 is amended. Claims 1 – 13 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0097171 (“Urata”; of record) in view of US 2005/0236071 (“Koshiba”; cited in IDS of 9/21/2020).
Regarding claim 1, Urata teaches a soft magnetic alloy (Title) which may be in the form of a powder ([0001], L 2). Urata teaches that the powder may have a composition such as that exemplified in Example 93, represented by the following formula (Table 5, Example 93): 
Fe81.91B10P2Si1Nb5Cu0.09
The Examiner asserts that such a composition falls within the compositional range defined by the formula of the instant claim.
Further, Urata teaches that the example composition results in a coercive force Hc of 3.0 A/m, or 3.0 Oe (Table 5, Example 93). Such a coercivity falls within the claimed range of 3.2 Oe or less.
Urata is silent as to an oxygen content ratio in the soft magnetic powder
Koshiba teaches a soft magnetic alloy powder (Title) having a composition ([0015]) similar to that of Urata. Koshiba teaches that the oxygen concentration of the soft magnetic alloy powder is preferably 3000 ppm or less ([0072]). Further, Koshiba teaches that when oxygen is contained is excess of this amount, rust is easily generated at the surface due to the corrosion, the magnetic characteristic of the powder deteriorates, the loss of the magnetic core increases, and the magnetic permeability decreases ([0072]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Koshiba into Urata, and provide the soft magnetic alloy powder with an oxygen content of 3000 ppm or less. Oxygen present in an excess amount may result in the generation of rust at the surface due to corrosion, the deterioration of the magnetic characteristic of the powder, an increase in the loss of the magnetic core, and a decrease in magnetic permeability.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the oxygen content ratio of the soft magnetic powder taught by modified Urata (3000 ppm or less) encompasses the clamed content ratio of 321-2831 ppm.
Regarding claim 2, Urata teaches that the soft magnetic powder is amorphous ([0014], L 6-7; [0016]).
Regarding claim 3, Urata teaches that the soft magnetic powder comprises an amorphous phase ([0014], L 11; [0016]) and microcrystals ([0014], L 8; [0016]), the microcrystals existing in the amorphous phase ([0014], L 10-11; [0016]).
Regarding claim 4, Urata teaches that the microcrystals have an average diameter of 50 nm or less ([0014], L 10; [0016]), preferably 30 nm or less ([0035], L 15-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as microcrystal average particle size taught by modified Urata (30 nm or less) encompasses the clamed average particle size of 0.3-10 nm.
Regarding claim 5, Urata teaches that a structure comprised of Fe-based nanocrystals is contained ([0016] – “α-Fe crystal phase”).
Regarding claim 6, Urata teaches that the Fe-based nanocrystals have an average diameter of 50 nm or less ([0014], L 10; [0016]), preferably 30 nm or less ([0035], L 15-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as Fe-based nanocrystal average particle size taught by modified Urata (30 nm or less) overlaps with the clamed average particle size of 3-50 nm.
Regarding claim 7, Urata does not explicitly teach that a Fe composition network phase in which regions having a higher Fe content proportion than the Fe content proportion included in the entirety of the soft magnetic powder are connected is observed by a three-dimensional atom probe, the Fe composition network phase has maximum points of 400,000 or more points/μm3 of the Fe content proportion, at which the Fe content proportion becomes locally higher than that of the surroundings, and the proportion of maximum points of the Fe content proportion having a coordination number of from 1 to 5 is from 80% to 100%, among all of the maximum points of the Fe content proportion.
However, Urata does teach a method of producing the magnetic powder, wherein raw material of the soft magnet is melted ([0036], L 3-4), atomized to form a powder ([0036], L 6), heat treated to maintain an amorphous phase within the powder ([0036], L 9-13), and then heat treated to deposit crystals within the amorphous phase ([0036], L 14-16). This method is substantially similar to the method of the as-filed disclosure from [0065]-[0069]. 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the soft magnetic powder taught by Urata would possess a Fe composition network phase as claimed, or in an amount thereof to render the claimed network phase obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that the soft magnetic powder taught by Urata possesses an identical composition and substantially similar method of production as that of the present application, as well as sharing substantially similar properties such as coercivity and microstructure.
Regarding claim 9, Urata does not explicitly teach a volume resistivity of the soft magnetic powder in a state of being compacted at a pressure of 0.1 t/cm2. 
However, Urata does teach a method of producing the magnetic powder, wherein raw material of the soft magnet is melted ([0036], L 3-4), atomized to form a powder ([0036], L 6), heat treated to maintain an amorphous phase within the powder ([0036], L 9-13), and then heat treated to deposit crystals within the amorphous phase ([0036], L 14-16). This method is substantially similar to the method of the as-filed disclosure from [0065]-[0069]. 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the soft magnetic powder taught by Urata would possess a volume resistivity as claimed, or in an amount thereof to render the claimed volume resistivity obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that the soft magnetic powder taught by Urata possesses an identical composition and substantially similar method of production as that of the present application, as well as sharing substantially similar properties such as coercivity and microstructure.
Regarding claim 10, Urata teaches a pressed powder body comprising the soft magnetic powder as previously disclosed ([0038], L 12-19 – “molded body”).
Regarding claim 11, Urata teaches a magnetic component comprising a pressed powder body as previously disclosed ([0038], L 19-20 – “dust core”).
Regarding claim 12, Urata does not explicitly teach a volume resistivity of the soft magnetic powder in a state of being compacted at a pressure of 0.1 t/cm2. 
However, Urata does teach a method of producing the magnetic powder, wherein raw material of the soft magnet is melted ([0036], L 3-4), atomized to form a powder ([0036], L 6), heat treated to maintain an amorphous phase within the powder ([0036], L 9-13), and then heat treated to deposit crystals within the amorphous phase ([0036], L 14-16). This method is substantially similar to the method of the as-filed disclosure from [0065]-[0069]. 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the soft magnetic powder taught by Urata would possess a volume resistivity as claimed, or in an amount thereof to render the claimed volume resistivity obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that the soft magnetic powder taught by Urata possesses an identical composition and substantially similar method of production as that of the present application, as well as sharing substantially similar properties such as coercivity and microstructure.
Regarding claim 13, Urata does not explicitly teach a volume resistivity of the soft magnetic powder in a state of being compacted at a pressure of 0.1 t/cm2. 
However, Urata does teach a method of producing the magnetic powder, wherein raw material of the soft magnet is melted ([0036], L 3-4), atomized to form a powder ([0036], L 6), heat treated to maintain an amorphous phase within the powder ([0036], L 9-13), and then heat treated to deposit crystals within the amorphous phase ([0036], L 14-16). This method is substantially similar to the method of the as-filed disclosure from [0065]-[0069]. 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the soft magnetic powder taught by Urata would possess a volume resistivity as claimed, or in an amount thereof to render the claimed volume resistivity obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that the soft magnetic powder taught by Urata possesses an identical composition and substantially similar method of production as that of the present application, as well as sharing substantially similar properties such as coercivity and microstructure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0097171 (“Urata”; of record) in view of US 2005/0236071 (“Koshiba”; cited in IDS of 9/21/2020) as applied to claim 7, and further in view of US 2018/0090251 (“Kudo”; of record).
Regarding claim 8, Urata is silent as to a volume proportion occupied by the Fe composition network phase in the entirety of the soft magnetic powder. However, it is noted that the limitation as recited claims a volume proportion occupied by the Fe composition network (interconnected areas of higher than average Fe concentration) from 25-50 vol%. The crystalline structure (α-Fe crystals) as taught by Urata reads on the “volume proportion occupied by the Fe composition network phase” claim limitation, as the crystalline structure of Urata after heat treatment has a higher concentration of Fe, noted by Urata’s teaching that the principal component of these crystals is Fe ([0014], L 9-10). However, Urata does not explicitly teach a volume proportion of said crystals.
Kudo teaches a soft magnetic powder (Title) having a composition ([0029]) similar to that of Urata. Kudo teaches that a crystalline structure analogous to the α-Fe crystals of Urata, which is generated after heat treatment of the powder, is contained in an amount of 40 vol% or more ([0141]). Further, Kudo teaches that by incorporating a crystalline structure having a small and uniform particle diameter in a relatively large amount (40 vol % or more), an interaction at the interface between the crystalline structure and amorphous structure is particularly dominant, resulting in increased hardness as compared with the case where an amorphous structure is dominant or the case where a crystalline structure having a coarse particle diameter is contained in a large amount ([0141]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kudo within Urata and contain the fine crystalline phase in an amount of 40 vol% or greater in the soft magnetic powder. By incorporating the crystalline phase in this amount, hardness of the powder is increased relative to both a mainly amorphous powder and to a mainly coarse crystalline powder.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the proportion of the α-Fe crystal phase taught by modified Urata (40 vol% or greater) overlaps the clamed volume proportion occupied by the Fe composition network of 25-50 vol%.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0090251 (“Kudo”; of record).
Regarding claim 1, Kudo teaches a soft magnetic powder with compositional ranges and elemental constituents which read on the claimed compositional ranges and elements ([0008]; [0057]). Table 1 gives a comparison between the claimed ranges and the prior art ranges. The Examiner notes that the instant application at [0034] & [0035] appears to multiply the formula value for X1 & X2 by 100 to define the at% of the elements in the formula. In light of this, the Examiner will do the same for the sake of ease of comparison to the prior art as discussed below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Kudo further teaches that the content of oxygen (O) in terms of mass ratio may preferably be in a range of 200 - 600 ppm ([0054]), which overlaps with the claimed range of 321 - 2831 ppm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Moreover, Kudo teaches that the soft magnetic powder has a coercive force of 0.1-2 Oe ([0075]). Such a coercivity falls within the claimed range of 3.2 Oe or less.
Regarding claim 2, Kudo teaches that the powder contains an amorphous structure ([0012]). The Examiner asserts that the presence of an amorphous structure reads on the soft magnetic powder being amorphous.
Regarding claim 3, Kudo teaches that a crystalline structure within the powder has a particle diameter of 1-30 nm and is contained in 40 vol% or more of the amorphous structure ([0008]). The Examiner asserts that such a microstructure satisfies the claimed limitations; that is, the microstructure comprises both an amorphous phase and crystalline phase, and the crystalline phase exists in the amorphous phase as claimed.
Regarding claim 4, as previously discussed, Kudo teaches that the crystalline structure has a particle diameter of 1-30 nm ([0030]). Such a particle diameter range overlaps the claimed range of 0.3-10 nm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, as previously discussed, Kudo teaches a crystalline structure is contained within the soft magnetic powder with an average particle size between 1-30 nm. Kudo further teaches that in the presence of Cu, the Fe phase with a body-centered cubic lattice which is relatively easily crystallized is promoted ([0030], [0034]). From these teachings, an ordinarily skilled artisan would have found it obvious that the crystalline structure present in Kudo would comprise Fe-based nanocrystals.
Regarding claim 6, as previously discussed, Kudo teaches a crystalline structure with average particle size between 1-30 nm ([0030]). Such an average particle size range overlaps the claimed range of 3-50 nm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 7, Kudo does not explicitly teach that a Fe composition network phase in which regions having a higher Fe content proportion than the Fe content proportion included in the entirety of the soft magnetic powder are connected is observed by a three-dimensional atom probe, the Fe composition network phase has maximum points of 400,000 or more points/μm3 of the Fe content proportion, at which the Fe content proportion becomes locally higher than that of the surroundings, and the proportion of maximum points of the Fe content proportion having a coordination number of from 1 to 5 is from 80% to 100%, among all of the maximum points of the Fe content proportion.
However, Kudo does teach a method of producing the magnetic powder, wherein raw material of the soft magnet is melted, atomized by gas jet, cooled rapidly to obtain a crystalline structure within the powder, and then heat treated to grow the crystalline phase ([0137]-[0141]). This method is substantially similar to the method of the as-filed disclosure from [0065]-[0067]. 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the soft magnetic powder taught by Kudo would possess a Fe composition network phase as claimed, or in an amount thereof to render the claimed network phase obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that the soft magnetic powder taught by Kudo possesses a substantially similar composition and method of production as that of the present application, as well as sharing substantially similar properties such as coercivity, volume resistivity, and microstructure.
Regarding claim 8, Kudo teaches that the crystalline structure after the heat treatment is contained in an amount of 40 vol% or more ([0141]). The limitation as recited claims a volume proportion occupied by the Fe composition network (interconnected areas of higher than average Fe concentration) from 25-50 vol%. The crystalline structure as taught by Kudo reads on the claim limitation, as the crystalline structure of Kudo after heat treatment, has a higher concentration of Fe in it, exemplified by the larger particle diameters present. Further, the range of 40 vol% or more taught by Kudo overlaps the claimed range of 25-50 vol%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 9, Kudo teaches measuring the volume resistivity at 10 MPa, which is equivalent to 0.1 t/cm2, and the value can be between 1-500 kΩ*cm ([0077], [0078], [0080]). The range of 1-500 kΩ*cm as taught by Kudo falls within the claimed range of 0.5-500 kΩ*cm. As such, the claim limitation is satisfied.
Regarding claim 10, Kudo teaches that the soft magnetic powder is formed into a powder magnetic core by compression-molding ([0070]). Such a powder magnetic core would be an example of a pressed powder body, which satisfies the claimed limitation.
Regarding claim 11, Kudo teaches that the powder magnetic core can be included in magnetic elements such as a choke coil, an inductor, a noise filter, etc. ([0084]). Such magnetic elements are examples of magnetic components which satisfy the claimed limitation.
Regarding claim 12, Kudo teaches measuring the volume resistivity at 10 MPa, which is equivalent to 0.1 t/cm2, and the value can be between 1-500 kΩ*cm ([0077], [0078], [0080]). The range of 1-500 kΩ*cm as taught by Kudo overlaps the claimed range of 3 kΩ*cm or higher. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 13, Kudo teaches measuring the volume resistivity at 10 MPa, which is equivalent to 0.1 t/cm2, and the value can be between 1-500 kΩ*cm ([0077], [0078], [0080]). The range of 1-500 kΩ*cm as taught by Kudo encompasses the claimed range of 3-500 kΩ*cm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Declaration



The declaration under 37 CFR § 1.132 made by Kazuhiro Yoshidome and filed 7/13/2022 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 7/13/2022 is insufficient to overcome the rejection of claim 1 based upon US 2018/0090251 (“Kudo”) applied under 35 U.S.C. 103 as set forth in the last Office action because: it is noted that the declaration mainly provides additional experimental data wherein specific results of resistivity measurements as a function of oxygen content have been entered, along with some accompanying remarks. It is noted that the data is referenced by Applicant in the accompanying remarks, which are addressed in the corresponding section of this correspondence. The remarks present in the declaration are also reiterated in the remarks by Applicant, which are addressed in the “Response to Arguments” section below.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 7/13/2022 are acknowledged and have been fully considered. Applicant argues that the applied prior art references do not teach or suggest the features of newly amended claim 1, with specific regard to the claimed composition formula. Applicant does not explain their position further beyond simply alleging that the composition is not taught or suggested by the prior art. The Examiner disagrees, and refers Applicant to the rejections issued in this correspondence for further detail.
With respect to the claimed oxygen content, Applicant argues further that Koshiba “broadly discloses 3000 ppm or less of oxygen” and that Kudo “merely narrowly discloses 50-700 ppm of oxygen.” The Examiner notes that each of these ranges either possess substantial overlap with the claimed range of 321-2831 ppm, or encompasses the claimed range. Thus, a prima facie case of obviousness is maintained (MPEP 2144.05 I).
Applicant argues further, alleging that the claimed oxygen content range of 321-2831 ppm produces unexpected results. Reference is made to the accompanying technical declaration, which provides experimental data as additional evidence to support this argument. Applicant argues that samples 2 and 8, which have O content outside the claimed range, have low resistivity, which is allegedly an unexpected result/evidence of criticality of the claimed O content. Applicant also argues that sample 8, with an O content of 3210 ppm, has a low saturation magnetization compared to exemplary samples. 
The Examiner finds this argument to be unpersuasive. Of first note, the Examiner notes that an O content of 3210 ppm, such as that possessed by sample no. 8, is outside the range taught by either applied prior art reference and is thus irrelevant to the analysis as it is not a proper comparison of the claimed subject matter to the closest available prior art. Additionally, an O content of 154 ppm, such as that possessed by comparative example sample no. 2, is outside the preferred range taught by Kudo, and is thus not a proper comparison of the claimed subject matter to the closest available prior art in that case. Further, a graphical representation of the presented data is displayed for convenience:
[Chart]
It is notable that crossing the upper point of the range at O = 2831 ppm does not appear to appreciably alter the relationship between O content and resistivity. Similarly, crossing the bottom end of the range at O = 321 ppm also does not appear to alter the relationship between O content and resistivity. In short, Applicant’s data only supports the position that the upper and lower ranges of oxygen content were chosen simply to obtain the desired properties in the soft magnetic powder, in this case an arbitrarily chosen minimum resistivity value. Such action is not suggestive of criticality or unexpected results; rather, it is suggestive of Applicant’s optimization of the range through routine experimentation.
Even further, and as has been discussed at length throughout prosecution, Applicant’s arguments and presented data are not commensurate with the claimed subject matter. As such, any argument for criticality/unexpected results, even if it were found to be persuasive, could not overcome the prima facie case of obviousness laid out in this correspondence. To elaborate, it is noted that the presented data tests only fixed compositions for each other constituent element besides oxygen. This is notable as the compositions encompassed by the claimed formula are quite broad and may include large proportions of Co, Ni, Al, Mn, and Zn, among others, these elements each being permittable in non-negligible amounts. The presented data does not establish that the alleged criticality of the O content is present across such a wide compositional range. Further, it is unclear if the presence of B in an amount such as 20 at%, which is permitted by the instant claim, may result in a difference in the measured “sharp” decrease in saturation magnetization than when present in the tested amount of 9 at%. Such issues are also present for Nb, P, Si, C, and S. 
Further, Tables 1-12 do not assist in providing data which is commensurate with the entered remarks, as this data does not provide any quantitative measure of resistivity. The data in Tables 1-12 only indicates if a sample has resistivity of 0.5-3 kΩ*cm (indicated by a circle) or if a sample has resistivity of 3 kΩ*cm (indicated by a circle with a dot inside). Such data is insufficient to support the argument that resistivity unexpectedly or critically increases at alleged inflection points established by the upper and lower bound of O, which are 321 ppm and 2831 ppm. In fact, Tables 2-12 do not add any additional supporting data concerning the endpoints of the claimed O content, and the newly supplied experimental is merely Table 1 of the present application but now with quantitative data entered for the resistivity property.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0240077 (“Otsuka”) – an amorphous alloy powder having a desired oxygen content of 200-2500 ppm, possessing substantial overlap with the claimed oxygen content of 321-2831 ppm

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735